01
02
03
04
05
06
07
08
09
10                             UNITED DISTRICT COURT
11       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12
     HUSSEIN BERRI, an individual;             Case No. 8:18-cv-01951-AG-DFM
13
                 Plaintiff,
14
                                               ORDER GRANTING JOINT
15         v.                                  STIPULATION FOR DISMISSAL
16                                             WITH PREJUDICE AND FOR THE
     BMW OF NORTH AMERICA, LLC, a              COURT TO RETAIN
     Delaware limited liability company; and
17   DOES 1 through 10, inclusive              JURISDICTION TO ENFORCE
18                                             THE TERMS OF THE
                 Defendants.                   SETTLEMENT PURSUANT TO
19                                             CALIFORNIA CODE OF CIVIL
20                                             PROCEDURE SECTION 664.5;
21
22                                             JUDGE: HON. ANDREW J.
                                               GUILFORD
23                                             LOCATION: 411 WEST 4TH STREET,
24                                             SANTA ANA, CA 92701
                                               DEPT: 10D
25
26
27
28
                                           -1-
                                         ORDER
01                                          ORDER
02         The stipulation is approved. The entire action, including all claims and
03
     counterclaims stated herein against all parties, is hereby dismissed with prejudice.
04

05         The Court retains jurisdiction to enforce the terms of the settlement pursuant to
06
     Section 664.6 of the Code of Civil Procedure after the entire action is dismissed with
07

08 prejudice.

09
           Dated: September 13, 2019                ______________________________
                                                      ___________________________
10
                                                    HON.
                                                     ON. ANDREW
                                                         ANDR REW J. GUILFORD
11                                                  UNITED  STATES
                                                     NITED STAT  TES DISTRICT COURT
                                                                               C
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                      ORDER
